United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1330
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Jerry Wayne Green, Jr.,                *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                          Submitted: September 4, 2003
                              Filed: September 19, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jerry Green, Jr. (Green) appeals the sentence imposed by the district court1
after he pled guilty to being a felon in possession of a firearm. On appeal, Green’s
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and Green
has filed a pro se brief. Having considered both briefs, and following our
independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
        Specifically, we disagree with Green’s contention that the government
breached the plea agreement; and we conclude that, in setting the base offense level,
the district court properly considered as “crimes of violence” Green’s 1998 attempted
residential burglary conviction resulting from his attempt to help his girlfriend escape
from a juvenile detention facility, and his 2000 residential-burglary conviction. See
U.S.S.G. § 2K2.1(a)(2) (base offense level for firearm possession after two prior
felony convictions for crime of violence); U.S.S.G. § 4B1.2(a)(2) (“crime of
violence” includes burglary of dwelling); United States v. Sun Bear, 307 F.3d 747,
750, 753 (8th Cir. 2002) (attempted burglary is crime of violence; attempted escape
from custody is crime of violence), cert. denied, 123 S. Ct. 2275 (2003). Green’s
ineffective assistance claims should be presented in post-conviction proceedings, if
at all. We find no other non-frivolous issues.

      Accordingly, we grant counsels’ motion to withdraw and Green’s motion to
supplement his brief. We affirm the judgment.
                      ______________________________




                                          -2-